UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6191


AL-QAHIRA JIHAD AL-MATEEN BAKRA,

                Plaintiff - Appellant,

          v.

TIMOTHY TRENT; B.R.R.J. ADMINISTRATION,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:16-cv-00009-JLK-RSB)


Submitted:   June 21, 2016                 Decided:   June 23, 2016


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Al-Qahira Jihad Al-Mateen Bakra, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Al-Qahira    Jihad    Al-Mateen      Bakra   appeals     the    district

court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint

pursuant to 28 U.S.C. § 1915A(b)(1) (2012) for failure to state

a claim upon which relief may be granted.           We have reviewed the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.            Bakra v. Trent, No.

7:16-cv-00009-JLK-RSB (W.D. Va. Jan. 29, 2016).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before    this    court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2